This is an appeal by certiorari from an interlocutory decree restraining petitioner from locating, constructing or operating a line of railways on and over that portion of Thirtieth Street lying between Osborne Avenue and Chelsea Street and that portion of Chelsea Street lying between Thirtieth Street and the vitus branch of the Atlantic Coast Line Railroad in Tampa, Florida. There is also a cross appeal challenging that part of said judgment holding that the Tampa Electric Company acquired title to its roadbed by adverse possession, based on long use.
We have examined the record and the briefs and we are convinced that the judgment appealed from should be affirmed as to the main appeal, on authority of Seaboard Air Line Railroad v. Southern Investment Co., 53 Fla. 832, 44 So. 351 and certiorari denied. Since this appeal is from an interlocutory decree granting a temporary injunction, we withhold our judgment as to cross appeal till the case reaches us on the merits, so certiorari is denied as to cross appeal.
THOMAS, C. J., CHAPMAN and SEBRING, JJ., concur.